Case: 21-30194     Document: 00516311865          Page: 1    Date Filed: 05/09/2022




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      May 9, 2022
                                   No. 21-30194
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Earl Tucker, Jr.,

                                                         Defendant—Appellant.



                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:20-CR-43-1


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Don R. Willett, Circuit Judge:
          Robert Earl Tucker, Jr., was found guilty of three counts of making
   false statements to a federally licensed firearms dealer in violation of 18
   U.S.C. § 922(a)(6) and two counts of possession in violation of 18 U.S.C.
   § 922(g)(4). Tucker’s pro se appeal raises a host of issues, but we need only
   address one: whether the district court plainly erred by allowing constructive
   amendment of his indictment. It did, and we REVERSE.
Case: 21-30194        Document: 00516311865             Page: 2      Date Filed: 05/09/2022




                                        No. 21-30194


                                              I
           First the facts. Over a decade ago, Tucker was involuntarily
   transported to the emergency room under an order for protective custody
   issued by local law enforcement. A doctor at the hospital concluded that
   Tucker presented a danger to himself and others. So the doctor issued a
   physician emergency certificate that authorized Tucker’s involuntarily
   hospitalization for up to fifteen days.
           Tucker again found himself in hot water two weeks after release. At
   the request of Tucker’s mother, 1 the Morehouse Parish coroner issued a new
   order for protective custody so that yet another doctor could “determine if
   [Tucker] should be voluntarily admitted, admitted by emergency certificate,
   admitted as a non-contested admission, or discharged.” Another emergency
   room doctor determined that Tucker was “in need of immediate psychiatric
   treatment” because he posed a danger to himself and others. That doctor
   issued a new physician emergency certificate, and Tucker was again
   hospitalized. During this thirteen-day period of treatment, Tucker was
   diagnosed with paranoid schizophrenia and prescribed medications.
           Fast forward to 2019. Tucker bought a pistol from a firearms dealer in
   Baton Rouge. How? Well, Tucker stated on the ATF form that he had
   neither “been adjudicated as a mental defective” nor “committed to a
   mental institution.” Tucker received his firearm several days later.
           Not too long afterward, law enforcement detained Tucker—unrelated
   to his previous purchase—after someone identified him as a suspect in an



           1
            Tucker’s mother, with whom he lived, reported that he (1) was recently released
   from involuntary hospitalization, (2) had “become angry,” (3) would “rant[] about stuff,”
   (4) “wrecked his vehicle but refuses to tell what happened or can’t remember,” and (5)
   “refuses meds or help.”




                                              2
Case: 21-30194      Document: 00516311865          Page: 3    Date Filed: 05/09/2022




                                    No. 21-30194


   active-shooter investigation at Walmart. Police discovered that Tucker
   possessed a loaded firearm and an extra magazine.
          ATF joined the ensuing interrogation. At one point, Tucker reported
   that he had been hospitalized and held for a 72-hour observation after his
   mother called the police because of an argument about marijuana use. Tucker
   later admitted, during another interview, that he lied about the length of his
   prior hospitalization out of concern that he might lose his right to carry a
   firearm. It is unclear what, if anything, came of these interviews.
          A year later, Tucker tried to purchase another firearm and again noted
   that he had never been adjudicated as a “mental defective” or committed to
   a mental institution. An ATF agent then served Tucker at his home with a
   warning that he was prohibited from possessing firearms or ammunition. The
   agent explained that this was because Tucker had been “admitted into a
   mental institution for a lengthy period of time.” Later that day, Tucker called
   the agent to ask (1) whether he could rent guns to shoot at a range, and (2)
   whether he could purchase a firearm if he stated that he had been adjudicated
   as a mental defective. The agent answered “no” to both questions.
          Three days later, Tucker reached out to the ATF agent to share that
   he was “buying a weapon this week” and that he “hope[d] to see [the agent]
   soon.” The agent again told Tucker that he was prohibited from purchasing
   or possessing a firearm. Tucker disagreed. “I am not prohibited from
   purchasing or possessing a firearm,” he texted the officer. Undeterred,
   Tucker then went to purchase a handgun and again represented on the ATF
   form that he had never been adjudicated as a mental defective or committed.
          Law enforcement obtained a warrant for Tucker’s home and seized a
   variety of ammunition. Tucker was arrested and later indicted for three
   counts of false statements to a federally licensed firearms dealer (for thrice
   representing “that he had not been adjudicated as a mental defective”) in




                                          3
Case: 21-30194          Document: 00516311865              Page: 4       Date Filed: 05/09/2022




                                           No. 21-30194


   violation of § 922(a)(6) and two counts of possession (one for the firearm
   seized from him at Walmart and another for the ammunition seized at his
   home) in violation of § 922(g)(4).
                                                 II
          Tucker represents himself on appeal (as he did for most of trial) and
   raises a panoply of issues. We need only tackle one: that the district court
   reversibly erred because the jury instructions constructively amended
   Tucker’s indictment. The United States counters by claiming Tucker cannot
   establish plain error that merits remedy.
          We agree with Tucker.
                                                 A
          The standard of review is well settled. If there was no objection in the
   trial court, we review constructive amendment claims for plain error. 2 “A
   jury charge is plain error if: (1) it was erroneous; (2) the error was plain; and
   (3) the plain error affected the substantial rights of the defendant.” 3 Only
   once “those conditions are met” do “we have the discretion to correct the
   error,” if that error “seriously affect[s] the fairness, integrity[,] or public
   reputation of the judicial proceedings.” 4
                                                 B
          Abundant          precedent      confirms      “[t]he     Fifth       Amendment[’s]
   guarantee[] that a criminal defendant will be tried only on charges alleged in




          2
              See, e.g., United States v. Dixon, 273 F.3d 636, 639–40 (5th Cir. 2001).
          3
              United States v. Daniels, 252 F.3d 411, 414 (5th Cir. 2001).
          4
              Id. (quoting United States v. Olano, 507 U.S. 725, 736 (1993)).




                                                  4
Case: 21-30194           Document: 00516311865               Page: 5     Date Filed: 05/09/2022




                                              No. 21-30194


   the grand jury indictment.” 5 This means that “only the grand jury may
   amend an indictment once it has been issued.” 6
           Here, however, the district court erroneously instructed on a theory
   of guilt that was obviously outside the indictment. Tucker was charged under
   a statute that prohibits a person from possessing a firearm or ammunition if
   he or she “has been adjudicated as a mental defective or . . . has been
   committed.” 7 Yet Tucker’s indictment alleged only that he had been adjudicated
   as a “mental defective”; it did not mention commitment. This would have
   posed no problem had the district court’s jury charge not instructed that guilt
   could rest on either adjudication or commitment. This erroneously granted
   the jury license to paint Tucker’s guilt with too broad a brush. 8
           We therefore conclude that the jury instructions were plainly flawed.
                                                      C
           We next examine whether the plainly erroneous instruction impacted
   Tucker’s substantial rights. This requires us to decide whether there is “a



           5
             Dixon, 273 F.3d at 639 (quoting United States v. Arlen, 947 F.2d 139, 144 (5th Cir.
   1991)); see also, e.g., United States v. Chandler, 858 F.2d 254, 256 (5th Cir. 1988) (“Incident
   to this constitutional guarantee is the longstanding principle of our criminal justice system
   that the charges contained in an indictment may not be broadened or altered through
   amendment, except by the grand jury itself.”).
           6
             Daniels, 252 F.3d at 413; see also, e.g., Dixon, 273 F.3d at 639. As a result, “[a]n
   indictment is constructively amended . . . if the jury is permitted to convict the defendant
   on ‘an alternative basis permitted by the statute but not charged in the indictment.’”
   Dixon, 273 F.3d at 639 (citation omitted); see also United States v. Munoz, 150 F.3d 401, 417
   (5th Cir. 1998) (“[O]ur concern is whether the indictment has notified the defendant
   adequately to permit him to prepare his defense and has not left him vulnerable to later
   prosecution because of a failure to define the offense with particularity.”).
           7
               18 U.S.C. § 922(g)(4).
           8
               See, e.g., Daniels, 252 F.3d at 414.




                                                      5
Case: 21-30194        Document: 00516311865              Page: 6      Date Filed: 05/09/2022




                                         No. 21-30194


   reasonable likelihood” the jury applied the flawed instruction in an
   unconstitutional manner. 9 We believe so.
           Not only did the district court’s preliminary instructions suggest that
   the United States needed to prove either that Tucker was “adjudicated as a
   mental defective or . . . committed to a mental institution,” but (1) trial
   counsel’s     opening      statement      referred     to    Tucker’s      “involuntary
   commitment,” (2) the jury received evidence that Tucker was involuntarily
   hospitalized due to his mental health, and (3) the jury was also informed that
   ATF’s legal team believed Tucker could not possess firearms or ammunition
   because he “stayed in a mental hospital for a lengthy period of time.” Even
   worse, the district court later prohibited Tucker from “quibbl[ing] over
   adjudicated or committed” because, as the judge explained before the jury,
   the two “are the same thing under the statute.” 10 And though it is
   theoretically possible that the jury ignored this exchange and remained
   focused on whether Tucker was adjudicated a “mental defective”—the
   record suggests otherwise: after the district court erroneously instructed the
   jurors, they asked for (and were refused) “clarification” as to whether
   “adjudicated as a mental defective is the same as being committed to a mental
   institution.” This speaks volumes.




           9
            United States v. Phipps, 319 F.3d 177, 190 (5th Cir. 2003) (quoting Victor v.
   Nebraska, 511 U.S. 1, 6 (1994)).
           10
              The district court’s misconception is peppered throughout the record. During
   one sidebar, for example, Tucker explained that his line of questioning focused on the fact
   that “[the Government] did not meet any statutory requirements for a committal” and that
   the grand jury focused only on the “statutory requirements for adjudicated.” The district
   court responded, “it’s the same thing.” During another sidebar, too, the court explained
   to Tucker that “adjudicated includes commitment to a mental institution or a psychiatric
   ward.” Tucker tried to explain his position, noting that his “indictments don’t say
   committal,” but the district court made clear “it doesn’t have to.”




                                               6
Case: 21-30194         Document: 00516311865              Page: 7       Date Filed: 05/09/2022




                                          No. 21-30194


           Even so, the United States maintains that Tucker’s substantial rights
   were unsullied. The reason? We are told the jury received overwhelming
   evidence that Tucker was adjudicated as a “mental defective,” thus
   removing any doubt as to whether “the jury would have convicted [Tucker]”
   without the erroneous instruction. But we are not so sure.
           First some housekeeping. We think it necessary to make clear that this
   legal issue should not have been submitted to the jury. A chorus of circuits
   have concluded that adjudication as a “mental defective” is a question of law,
   not fact. 11 Even the United States implicitly recognizes as much in its
   briefing, which admits de novo review. Yet the district court submitted this
   legal question to the finders of fact. This was obviously incorrect.
           Second, we do not believe Tucker underwent an “adjudication” in the
   sense contemplated by § 922(g)(4). Black’s Law Dictionary explains that
   “adjudicate” commonly means “[t]o rule on judicially.” 12 Courts across the
   country have similarly embraced this common understanding. 13 Yet the


           11
            See, e.g., United States v. McLinn, 896 F.3d 1152, 1156 (10th Cir. 2018)
   (accumulating cases from the First, Second, Fourth, Sixth, Eighth, and Eleventh Circuits).
           12
              Adjudicate, Black’s Law Dictionary 52 (11th ed. 2019) (emphasis
   added); accord Webster’s New Collegiate Dictionary 56 (9th ed. 1987)
   (defining “adjudicate” as “to settle judicially”); see also, e.g., Webster’s New
   International Dictionary 33 (2d ed. 1939) (defining “adjudicate” as “[t]o hear
   or try and determine, as a court” or “to settle by judicial decree”); Benjamin W. Pope,
   Legal Definitions (1919–1920) (defining “adjudication” as “[a]n application of the law to
   the facts and an authoritative declaration of result”).
           13
              See, e.g., United States v. Rehlander, 666 F.3d 45, 50 (1st Cir. 2012) (“Congress
   did not prohibit gun possession by those who were or are mentally ill and dangerous[] . . . .
   Congress sought to piggyback on determinations made in prior judicial proceedings . . . .”);
   United States v. Vertz, 40 F. App’x 69, 75 (6th Cir. 2002) (“Congress specifically required
   an ‘adjudication’ when a mental defect is the disabling circumstance . . . but it did not
   specify any requirement of judicial involvement when commitment to a mental health
   institution is the disabling circumstance.”); Wilborn v. Barr, 401 F. Supp. 3d 501, 510 (E.D.
   Pa. 2019) (“[A] plain reading of the term ‘adjudication’ provides the ‘involvement of a




                                                7
Case: 21-30194         Document: 00516311865               Page: 8       Date Filed: 05/09/2022




                                           No. 21-30194


   record lacks anything that resembles, let alone aspires to, judicial process. 14
   This is no trivial detail.
           Third, even were we to assume Tucker underwent an “adjudication,”
   the record contains no evidence that Tucker was adjudged a “mental
   defective.” The term has long carried a particular meaning, which speaks not
   to generalized mental illnesses but instead to an archaic class of intellectual
   disability. 15 Yet the United States would have us broaden the concept to



   judicial-decision maker, the resolution of a dispute after consideration of argument by the
   parties involved, and a deliberative proceeding with some form of due process.’” (citation
   omitted)).
           14
              The United States insists that the physician emergency certificate process
   constituted an adjudication, leaning heavily on the regulatory indication that
   “adjudicated” includes a “determination by . . . [a] lawful authority.” See generally 27
   C.F.R. § 478.11. But if we were to venture past the statute’s plain language, a potpourri of
   interpretive canons—like the constitutional-doubt canon or the rule of lenity, to name
   two—would betray the United States’ desired reading. Even courts interpreting the
   ATF’s regulatory definition have concluded similarly. See, e.g., Franklin v. Sessions, 291 F.
   Supp. 3d 705, 716 (W.D. Pa. 2017) (applying the principle of noscitur a sociis, concluding
   “other lawful authority” must resemble the specific, introductory categories of a “court,
   board, [or] commission”). Thankfully, the plain text of the statute relieves us of the need
   to precariously balance the Second Amendment on ex parte, often-unreviewable opinions
   of medical professionals. We leave the constitutionality of that framework for another day.
           15
               See, e.g., United States v. Hansel, 474 F.2d 1120, 1124–25 (8th Cir. 1973)
   (accumulating various sources that pre-date the passage of the Gun Control Act in 1968);
   Tyler v. Hillsdale Cnty. Sheriff’s Dep’t, 837 F.3d 678, 687 (6th Cir. 2016) (en banc) (“[W]e
   note that § 922(g)(4) does not use the phrase ‘mentally ill,’ nor does it attempt to prohibit
   all currently mentally ill persons from firearm possession. Rather, the statute uses prior
   judicial adjudications—incompetency and involuntary commitment—as proxies for
   mental illness.”); see also, e.g., United States v. B.H., 466 F. Supp. 2d 1139, 1147 (N.D. Iowa
   2006) (holding that the appellant was not “adjudged as a mental defective” because he was
   never found to lack a normal degree of intellectual capacity, as is the common
   understanding in both psychology and the law); cf. also, e.g., Townsend v. Sain, 372 U.S. 293,
   303 (1963) (“An expert witness called by the prosecution testified that Townsend had such
   a low intelligence that he was a near mental defective . . . .”); Culombe v. Connecticut, 367
   U.S. 568, 620 (1961) (“The man . . . was a thirty-three-year-old mental defective . . . with
   an intelligence quotient of sixty-four and a mental age of nine to nine and a half years.”);




                                                 8
Case: 21-30194           Document: 00516311865              Page: 9     Date Filed: 05/09/2022




                                             No. 21-30194


   encompass any diagnosis involving a danger to oneself or others. We decline.
   Neither will we speculate regarding whether Congress intended to (or could)
   constitutionally cull anyone with a mere history of such diagnoses. 16 Our task
   looks to text, not tea leaves. We thus join the host of courts that have
   interpreted the phrase “mental defective” narrowly, consistent with its
   common understanding preceding the enactment of § 922(g)(4). 17
           Finally, we pause to note that the United States’ reliance on Dixon is
   misplaced. Dixon rejected the appellant’s constructive amendment claim
   because the contested jury charge was encompassed by the indictment. 18 As
   detailed above, this case rests on far different factual footing.




   United States ex rel. Johnson v. Shaughnessy, 336 U.S. 806, 808 (1949) (discussing Section 3
   of the Immigration Act of 1917, which excluded from admission to the United States those
   found “mentally defective”). See generally Helene Burgess, The Mental Defective and the
   Law, 23 Intramural L. Rev. N.Y.U. 115, 116 (1967) (noting “mental defective”
   refers to “those testing in the underaverage group who[] . . . could never perform at the
   level of average intelligence” or “who are so severely and recognizably behind the norm as
   to warrant special . . . help”); Philip L. Harriman, Handbook of Psychological Terms 98 (1963)
   (defining “mental defective” as “an idiot, imbecile, or moron; one who cannot adjust to
   the community by reason of low intelligence”); John D. Comrie, Black’s Medical
   Dictionary 590 (H. A. Clegg ed., 18th ed. 1944) (defining “mental defectiveness” as
   “a primary condition in which certain persons never develop to the average standard of
   intelligence”); cf. generally American Pocket Medical Dictionary 585 (W. A.
   Newman Dorland ed., 17th rev. ed. 1943) (defining “moron” as “[a] mental defective whose
   mental age is between eight and twelve years” (emphasis added)).
           16
               See, e.g., Hansel, 474 F.2d at 1125 (“If it is the desire of Congress to prohibit
   persons who have any history of mental illness from possessing guns, it can pass legislation
   to that effect, but we cannot read into this criminal statute an intent to do so.”).
           17
                See supra note 15.
           18
                Dixon, 273 F.3d at 639–40.




                                                  9
Case: 21-30194         Document: 00516311865                 Page: 10         Date Filed: 05/09/2022




                                             No. 21-30194


                                                   D
            The last facet of our inquiry asks whether the identified error merits
   relief. As always, our answer turns on whether the error “seriously affect[s]
   the fairness, integrity[,] or public reputation of judicial proceedings.” 19
            Almost a century and half have passed since the Supreme Court first
   announced that “charges may not be broadened through amendment except
   by the grand jury itself.” 20 But this constitutional guarantee rings hollow
   where, as here, a district court simultaneously enlarges the grounds on which
   the jury could find a defendant guilty while truncating the defendant’s ability
   to navigate the new, unindicted battlefield. Even worse, this venture creates
   the added risk that a defendant’s conviction rested on divergent theories of
   liability—undermining the centuries-long demand for juror unanimity. 21
            The district court’s error struck a blow to the fairness, integrity, and
   public reputation of Tucker’s proceedings. 22 This requires correction.




            19
             Daniels, 252 F.3d at 414 (citation omitted); see also Olano, 507 U.S. at 736–37
   (noting that this standard operates “independent of . . . innocence”).
            20
              Stirone v. United States, 361 U.S. 212, 215–16 (1960) (citing Ex parte Bain, 121
   U.S. 1 (1887), overruled by United States v. Cotton, 535 U.S. 625, 631 (2002) (rejecting the
   jurisdictional effect of a defective indictment)).
            21
              See, e.g., United States v. Holley, 942 F.2d 916, 926 (5th Cir. 1991) (guarding the
   “constitutional right to a unanimous verdict where there exists a genuine risk that the jury
   is confused or that a conviction may occur as the result of different jurors” focusing on
   different theories of liability); see also, e.g., United States v. Lasley, 917 F.3d 661, 664–65 (8th
   Cir. 2019) (same). See generally Ramos v. Louisiana, 140 S. Ct. 1390, 1422 (2020) (Thomas,
   J., concurring) (noting by the time “the states ratified the Sixth Amendment . . . unanimous
   verdicts had been required for about 400 years”).
            22
             See, e.g., United States v. Griffin, 324 F.3d 330, 356 (5th Cir. 2003) (holding that
   constructive amendment was plain error and reversing).




                                                   10
Case: 21-30194       Document: 00516311865              Page: 11       Date Filed: 05/09/2022




                                         No. 21-30194


                                              III
           We close by noting that our holding affects not only Tucker’s
   convictions for possession but also those for false statements. Furthermore,
   we believe a remand would prove ineffective where, as here, the evidence
   cannot support the indictment. 23
                                                                            REVERSED.




           23
             This conclusion is further reinforced by the fact that the United States concedes
   Tucker was not committed for the purposes of § 922(g)(4) because, under Louisiana law,
   a commitment requires court action. See, e.g., United States v. Giardina, 861 F.2d 1334,
   1334–37 (5th Cir. 1988); see also Chandler, 858 F.2d at 258 (Jolly, J., dissenting in part)
   (observing that where “the evidence is insufficient to support the charge made in the
   indictment[] . . . [w]e should simply say so and let [the] defendant be done with it”).




                                               11